Citation Nr: 1214393	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-10 625	)	DATE
	)
	)

On appeal from the
Department of Veteran  s Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for diabetes mellitus. 

The Veteran testified before the undersigned Veteran's Law Judge at a hearing at the RO in April 2010. A transcript of the hearing is of record. 

In May 2010 the Board remanded the Veteran's current claim for additional development.  


FINDINGS OF FACT

1.  The Veteran was not exposed to those herbicides entitled to presumptive service connection under relevant VA laws and regulations during service.  

2.  A preponderance of the competent evidence is against a finding that the current diabetes mellitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  August 2006, October 2006, and April 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

After exhausting all available means, including contacting the National Personnel Record Center (NPRC), in December 2006, the RO found that the Veteran's service treatment records (STRs) were unavailable due to a fire at the NPRC in 1973.  Thus, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

The Veteran's VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the nature and severity of the Veteran's disability; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided with the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for diabetes mellitus.  At his April 2010 hearing he testified that during service he was a greens keeper at the Westover Air Force Base (AFB) golf club and that during his three or four years there he sprayed Agent Orange on foliage.  In his June 2006 claim of service connection he claimed that he was exposed to the chemical "245TP" during service and that "245T (Weedone)" is the same chemical as Agent Orange.  The Veteran has also reported that he was diagnosed with diabetes in the early 1990s, and submitted buddy statements from fellow soldiers who served with him, which indicate that the Veteran was responsible for spraying chemicals at the golf course.  Finally, the Veteran submitted an August 1960 letter from a colonel, who served as chairman of the greens committee at Westover golf course indicating that the Veteran was in charge of maintaining of the greens and that he did his duties in an excellent manner.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran currently has diabetes mellitus.  A June 2006 letter from the Veteran's private physician notes that the Veteran has diabetes, and a June 2006 private treatment record notes that the Veteran has diabetes mellitus.  Finally, a May 2011 VA examination report notes that, following diagnostic testing, the Veteran was given a diagnosis of diabetes, type II.  

The Veteran's STRs are not available for review, however the Veteran has not claimed that his diabetes mellitus began during service, but rather that it began in the early 1990s, and was caused by exposure to herbicides he used during service while working in maintenance of a golf course.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, specifically "2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram," unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Other regulations acknowledge exposure to herbicides presumptively for certain other Veteran's who service in areas of Korea during the Vietnam era.  

The Veteran's personnel records indicate that he had did not have service from January 1962 to May 1975, and that he did not have any foreign or sea service.  Nor does the Veteran allege that he served in Vietnam, Korea, or Thailand.  

A May 2008 letter to the RO from the VA policy staff notes that a Department of Defense list of sites in which herbicides were used, both domestically and in foreign countries, was reviewed by the RO.  The list does not contain the facility at which the Veteran served or any other military base in Massachusetts.  The list does not contain small scale non-tactical applications of herbicides.  The letter also notes that the term Agent Orange was coined in the early 1960s when it was used in Vietnam.  The letter goes on to note that C & P Service now has a policy that in cases where the claimed herbicide exposure is not on the Department of Defense list or the M-21, the RO should refer it to the U. S. Army & Joint Services Records Research Center (JSRRC) for any information that it can provide regarding the Veteran's claimed exposure.  

In response to queries from the RO, documents from the Defense Personnel Records Information Retrieval System and JSRRC note that available history information does not document the use, storage, or testing of Agent Orange or other tactical herbicides at Westover AFB, Massachusetts; information for other dioxins should be sought form the Air Force Medical Operations Agency, at Bolling AFB, Washington, DC.  In October 2011 the RO requested all information on dioxins used at Westover AFB from the Air Force Medical Operations Agency.  A January 2012 document from the Air Force Medical Support Agency notes that the Air Force has no information concerning the use of specific pesticides or herbicides on Air Force installations for the period of 1958 to 1961; this time period pre-dates Environmental Protection Agency and pesticide record keeping requirements.  In January 2012 the RO made a formal finding of lack of information to corroborate the Veteran's claimed exposure to herbicides at Westover AFB, Massachusetts.  

VA has conducted all necessary searches and to obtain records to support the Veteran's claimed exposure to herbicides and such is not established by his personnel records or other documents of record.  

The Board accepts that the Veteran worked in maintenance of the lawns of Westover AFB golf course and used some type of chemical herbicide agent during service.  The Veteran contends that he used Weedone and other herbicides which contain the same chemicals contained in Agent Orange, namely "245T."  It is noted that the Veteran and his friends lack the competency to state the chemical composition of the herbicides he used during service as he is a layperson lacking in education related to chemistry or herbicide composition.  The Veteran does not specifically contend that he used a herbicide agent containing "2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram," as required by 38 C.F.R. § 3.307.  Furthermore, the Veteran submitted an article from the internet dated in November 2007 noting that dioxins are a toxic synthetic chemical; an internet printout from NuFarm noting that Weedone herbicide contains 2,4- dichlorophenoxyacetic acid; and an internet article dated in December 2010, discussing 2,4-dichlorophenoxyacetic acid, which indicates that it is the third most commonly used herbicide in North America and the most common in the world.  

These articles are probative, however, they weigh against a finding that th Veteran was exposed to the type of herbicides enumerated in 38 C.F.R. § 3.307, namely 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  The Board finds the Veteran credible in his assertions that he used Weedone and other chemicals containing the chemical compound 2,4,5-T, but these articles and his assertions indicate that the Veteran used only chemicals containing 2,4,5-T, rather than the contaminants of TCDD, cacodylic acid, and picloram.  To the extent that the Veteran now asserts he did use Agent Orange itself during service, such is inconsistent with his other statements that he used Weedone.  Thus, the competent and credible evidence of record is against a finding that the Veteran was exposed to herbicides for purposes of 38 C.F.R. § 3.307.   

Because the Veteran was not exposed to herbicides within the definition contained in 38 C.F.R. § 3.307, he is not entitled to presumptive service connection for diabetes mellitus under 38 C.F.R. § 3.309; however the lack of entitlement to presumptive service connection does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A VA examination was conducted in May 2011.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran's diabetes was diagnosed in the 1990s and that he claimed to have been exposed to Agent Orange during service.  Following a physical examination, the Veteran was given a diagnosis of diabetes, type 2.  The examiner noted she reviewed the Material Safety Data Sheet (MSDS) for Weedone.  The examiner opined that the Veteran's diabetes is not caused by or a result of his exposure to Weedone during service.  The literature does not support Weedone as a cause of diabetes.  It is likely that his diabetes was caused by his genetic makeup coupled with his obesity.  The examiner also noted various references to medical journal articles discussing dioxins and diabetes risk factors.  A February 2012 addendum opinion by the examiner who conducted the May 2011 examination is of record.  The RO requested that the examiner expand on her rationale that the Veteran's diabetes is due to his obesity and genetic makeup.  The examiner noted that by genetic makeup it was meant that the Veteran has genetic risk factors predisposing him to diabetes; specifically his father had diabetes.  The Veteran is also obese, which is a risk factor for diabetes.  It is medically possible and often usual to have multiple risk factors for the development of a disease at the same time.  The examiner noted the various studies that she previously cited, which support her conclusions.  

The Veteran is not claiming a continuity of symptomatology of diabetes from service to the present, but rather claims that his disability, which was first diagnosed many years later in the early 1990s, was caused by exposure to herbicides during his active service some 30 years earlier.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The negative evidence in this case outweighs the positive.  The Veteran is competent to report observable symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his diabetes mellitus.  Thus, his views are far outweighed by the competent evidence of record, namely the May 2011 VA examination report and February 2012 addendum opinion, which shows that his diabetes mellitus is not related to service.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no medical evidence indicating that the Veteran was diagnosed with diabetes within one year of separation from service; thus, service connection is not warranted on a presumptive basis for those chronic diseases which become manifest within 1 year of service.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus is denied. 




____________________________________________
RONALD W. SCHOLZ
Veteran  s Law Judge, Board of Veteran  s' Appeals



Department of Veteran  s Affairs


